717 S.E.2d 382 (2011)
In the Matter of the ESTATE of Daisy L. MILITANA, Deceased.
Appealed by Ronald M. Militana, Sr., Caveator.
No. 206P11.
Supreme Court of North Carolina.
August 25, 2011.
Robert Long, Jr., for Ronald M. Militana, Sr.
Gary Shipman, Wilmington, for Elliott, Sherlon, et al.
William G. Wright, Attorney at Law.

ORDER
Upon consideration of the petition filed on the 24th of May 2011 by Caveator in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."